Filing Date: 02/13/2020
Claimed Priority Date: 07/19/2017 (DIV of 15/544,645 now Abandoned)
    01/15/2016 (371 of PCT/JP2016/051075)
    01/29/2015 (JP 2015-015538)
Applicant: Koga
Examiner: Younes Boulghassoul

DETAILED ACTION
This Office action responds to the Election filed on 02/05/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s election without traverse of Species 5, reading of Figs. 21-22, in the reply filed on 02/05/2021, is acknowledged. Applicant indicated that claims 1-20 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “different photoelectric conversion unit above the photoelectric conversion unit” recited in claim 1, No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112



Examiner’s Note: the Applicant is advised to thoroughly review the claims for consistency in naming particular features throughout the claims, so as to resolve the issues identified below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “wherein the another conversion unit…” in L. 2.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 7, from which claim 8 depends, are devoid of any recitation of a feature identified as “another conversion unit”, therefore rendering the claimed subject matter unclear and indefinite.
Claim 8 recites the limitation “wherein the another conversion unit…” in L. 2.  There is insufficient antecedent basis for this limitation in the claim, as claims 11, 12, and 14, from which claim 15 depends, are devoid of any recitation of a feature identified as “another conversion unit”, therefore rendering the claimed subject matter unclear and indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 3 recites “ The solid-state image sensing device according to claim 3, wherein…” at L. 1-2, thus fails to further limit the subject matter of a claim upon which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For the purpose of 2, wherein…--, as best understood by the examiner until further clarifications are provided by applicant.

Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa (JP2013192058 provided in IDS of 05/01/2020, and corresponding Machine Translation) in view of Suzuki (US2007/0285538), and in further view of Araki (US2007/0170478).














Regarding Claim 1, Tachikawa (see, e.g., Figs. 1-2 and Par. [0007], [0015], and [0027]) shows most aspects of the instant invention, including a solid-state image sensing device (e.g., imaging device 16) comprising:
- a photoelectric conversion unit (e.g., 71) 
- a charge holding unit (e.g., 72) for holding signal charges generated by the photoelectric conversion unit 
e.g., 78) for resetting the potential of the charge holding unit 
- a capacitance switching transistor (e.g., 74) connected to the charge holding unit and directed for switching the capacitance of the charge holding unit (e.g., by switching on/off to respectively connect/disconnect 73)
- an additional capacitance device (e.g., 73) that is connected to the capacitance switching transistor
However, Tachikawa is silent about a photoelectric conversion unit being formed outside a semiconductor substrate, wherein a pixel includes a different photoelectric conversion unit above the photoelectric conversion unit. Suzuki (see, e.g., Fig. 2, Par. [0010], and [0077]-[0081]), on the other hand and in the related field of color imagers, teaches a color pixel 21, wherein the separation between spectrums of Red/Blue/Green light signals can be improved by disposing a photoelectric conversion unit having a layer 43 sensitive to one of the light colors (e.g., G) above a semiconductor substrate 21, while the respective photoelectric conversion units for remaining light colors (e.g., photodiodes for R and B) are disposed in the substrate, therefore improving the color reproduction performance and Signal-to-Noise ratios of the color imager. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have a photoelectric conversion unit formed outside the semiconductor substrate in the structure of Tachikawa, as taught by Suzuki, to improve the separation between spectrums of color light signals, and therefore improve the color reproduction performance and Signal-to-Noise ratios of the color imager.
Additionally, Araki (see, e.g., Figs. 3 and 6; and Par. [0038]-[0041]), also in the related field of color imagers, teaches a color pixel 200, wherein the extraction of R,B,G e.g., 201, 19, and 24) that is reciprocal to the arrangement taught by Suzuki, i.e., wherein a photoelectric conversion unit for one light is disposed in the substrate 1 (e.g., photodiote 201 for G), while the respective photoelectric conversion units for remaining light colors are disposed outside the semiconductor substrate (e.g., photoelectric conversion unit 19 having film 17 sensitive to B light; and photoelectric conversion unit 24 having film 22 sensitive to R light, with 24 arranged above 19). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have a pixel including a different photoelectric conversion unit above the photoelectric conversion unit in the structure of Tachikawa in view of Suzuki, because said arrangement is known in the color imager arts for implementing an alternate arrangement of photoelectric conversion units for extracting R,B,G light signals while separating one color light (e.g., G) from the remaining ones (e.g., R and B), as suggested by Araki, and implementing a known alternate arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 2, Araki (see, e.g., Fig. 3 and Par. [0038]) teaches that the pixel (e.g., 200) further includes another different photoelectric conversion unit (e.g., 201) below the photoelectric conversion unit (e.g., 19).
Regarding Claim 3, Araki (see, e.g., Figs. 3 and Par. [0038]) teaches that the another different photoelectric conversion unit (e.g., photodiode 201) is a photodiode formed in the semiconductor substrate (e.g., 1
Regarding Claim 4, Tachikawa (see, e.g., Fig. 2 and Par. [0027]) shows that the capacitance switching transistor (e.g., 74) and the reset transistor (e.g., 78) are connected in series.
Regarding Claim 7, Araki (see, e.g., Figs. 3 and Par. [0040]) teaches that the photoelectric conversion unit is configured such that a photoelectric conversion film (e.g., 17) is sandwiched by upper (e.g., 18) and lower (e.g., 16) electrodes. 
Regarding Claim 10, Suzuki (see, e.g., Fig. 2 and Par. [0078]-[0079]) teaches that the signal charges generated by the another different photoelectric conversion unit below the photoelectric conversion unit are electrons (e.g., signal charges generated in substrate photodiodes are electrons).
Regarding Claim 11, Tachikawa (see, e.g., Figs. 1-2 and Par. [0007], [0015], and [0027]) shows most aspects of the instant invention, including an electronic device (e.g., digital camera 10) comprising a solid-state image sensing device (e.g., imaging device 16), the solid-state image sensing device comprising a pixel (e.g., pixel Axy) having:
- a photoelectric conversion unit (e.g., 71) 
- a charge holding unit (e.g., 72) for holding signal charges generated by the photoelectric conversion unit
- a reset transistor (e.g., 78) for resetting the potential of the charge holding unit 
- a capacitance switching transistor (e.g., 74) connected to the charge holding unit and directed for switching the capacitance of the charge holding unit (e.g., by switching on/off to connect/disconnect 73)
e.g., 73) connected to the capacitance switching transistor
However, Tachikawa is silent about a photoelectric conversion unit being formed outside a semiconductor substrate, wherein a pixel includes a different photoelectric conversion unit above the photoelectric conversion unit. Also, see comments stated above in Par. 16-19 with regards to Claim 1, which are considered repeated here.
Regarding Claim 12, Araki (see, e.g., Fig. 3 and Par. [0038]) teaches that the pixel (e.g., 200) further includes another different photoelectric conversion unit (e.g., 201) below the photoelectric conversion unit (e.g., 19).
Regarding Claim 13, Araki (see, e.g., Figs. 3 and Par. [0038]) teaches that the another different photoelectric conversion unit (e.g., photodiode 201) is a photodiode formed in the semiconductor substrate (e.g., 1).
Regarding Claim 14, Araki (see, e.g., Figs. 3 and Par. [0040]) teaches that the photoelectric conversion unit is configured such that a photoelectric conversion film (e.g., 17) is sandwiched by upper (e.g., 18) and lower (e.g., 16) electrodes.
 Regarding Claim 17, Tachikawa (see, e.g., Figs. 1-2 and Par. [0035]) discloses that CPU 41 outputs a capacity switching signal to the vertical scanning circuit 61, which in turn outputs a capacitance selection signal that turns on/off the capacitance selection transistor 74. Therefore, Tachikawa does show a control circuit (e.g., 41) for outputting a control signal for controlling the capacitance switching transistor (e.g., 74). 
Regarding Claim 18, Tachikawa (see, e.g., Figs. 1-2 and Par. [0015],[0033]-[0034]) discloses that the decision by CPU 41 to output the capacity switching signal is determined by whether or not a high brightness region has been detected following the e.g., image data from photo-converted object light L captured by imaging optical system 15 and imaging device 16). Therefore, Tachikawa does show that the control circuit (e.g., 41) outputs the control signal for controlling the capacitance switching transistor (e.g., 74) on the basis of an image shot by the solid-state image sensing device (e.g., 16).
Regarding Claim 19, Tachikawa (see, e.g., Figs. 1-2 and Par. [0032], [0045]) discloses that half-pressing release button 45 triggers switch SW1, to initiate the process for detecting whether or not a high brightness region is present in the imaging range, from which depends the decision by CPU 41 to output the capacity switching signal and turn on the capacitance selection transistor 74. Additionally, the examiner understands Tachikawa as implicitly disclosing a user/human necessary to perform said action of half-pressing (or full pressing) release button 45.  Accordingly, Tachikawa does show that the control circuit (e.g., 41) outputs the control signal for controlling the capacitance switching transistor (e.g., 74) on the basis of user-designated setting information (e.g., half-pressing release button 45 to trigger SW1).
Regarding Claim 20, Tachikawa (see, e.g., Fig. 2 and Par. [0027]) shows that the capacitance switching transistor (e.g., 74) and the reset transistor (e.g., 78) are connected in series.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa (JP2013192058 provided in IDS of 05/01/2020, and corresponding Machine Translation) in view of Suzuki (US2007/0285538), in further view of Araki (US2007/0170478), and in further view of Sakano et al. (US2014/0084143).

Regarding Claim 6, Tachikawa in view of Suzuki in further view of Araki is silent about the additional capacitance device being a MOS capacitor. Sakano (see, e.g., 60A having an additional capacitor 40/67 for modulating charges held at a first accumulation region 66 in high light conditions, wherein said additional capacitor 40/67 can have many possible configurations, one of which being a (planar) MOS capacitor (see, e.g., Fig. 6A).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have the additional capacitance device configured as a MOS capacitor in the structure of Tachikawa in view of Suzuki in further view of Araki, because the MOS capacitor configuration is one of multiple capacitor configurations known for modulating charges held at a first accumulation region in a pixel structure, as suggested by Sakano, and selecting a known capacitor configuration to improve pixel operation in the same way would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).





































Claims 1, 4, 5, 7, 9, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants et al. (US2016/0112665) in view of Matsunaga (US2012/0200752), and in further view of Park et al. (US2012/0193689).

Regarding Claim 1, Meynants (see, e.g., Fig. 3 and Par. [0038]) shows most aspects of the instant invention, including a solid-state image sensing device (e.g., image sensor) comprising:
- a photoelectric conversion unit (e.g., pinned photodiode) 
- a charge holding unit (e.g., Cs) for holding signal charges generated by the photoelectric conversion unit 
- a reset transistor (e.g., M3) for resetting the potential of the charge holding unit 
e.g., M4) connected to the charge holding unit and directed for switching the capacitance of the charge holding unit (e.g., to switch the conversion gain of the pixel between high and low conversion gains)
- an additional capacitance device (e.g., Cl) that is connected to the capacitance switching transistor






































However, Meynants is silent about a photoelectric conversion unit being formed outside a semiconductor substrate, wherein a pixel includes a different photoelectric conversion unit above the photoelectric conversion unit. Matsunaga (see, e.g., Figs. 2-3, Par. [0004]-[0005], [0060]), on the other hand and in the same field of endeavor, teaches a pixel 11 having a photoelectric converter 111 formed outside a semiconductor substrate 31, so as to overcome the technological limitations raised by scaling/integration facing typical substrate photodiodes (e.g., reduction in light absorption efficiency, reduction of pixel sensitivity, and decrease in saturated charge)  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have a photoelectric conversion unit formed outside the semiconductor substrate in the structure of Meynants, as taught by Matsunaga, to overcome the technological limitations facing typical substrate photodiodes due to scaling.
However, while Matsunaga (see, e.g., Par. [0103]) teaches having a plurality of photoelectric conversion elements included in a pixel, Meynants in view of Matsunaga does not teach a different photoelectric conversion unit above the photoelectric conversion unit. Park (see, e.g., Figs. 1-4, and Par. [0005]-[0007],[0045]-[0061]) on the other hand and in the related field of color imagers, teaches a pixel 100 having staked 70, 80, and 90 outside a substrate 60, wherein each unit respectively comprises an organic semiconductor layer that is sensitive to particular light color/wavelenghts (e.g., 70R, 80G, and 90B), so as to implement a pixel having a multi-stacked structure and capable of R/B/G color detection.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have a pixel including a different photoelectric conversion unit above the photoelectric conversion unit in the structure of Meynants in view of Matsunaga, because said arrangement is known in the color imager arts for implementing a pixel having a multi-stacked structure and capable of multiple colors detection, as suggested by Park, and implementing a known arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 4, Meynants (see, e.g., Fig. 3) shows that the capacitance switching transistor (e.g., M4) and the reset transistor (e.g., M3) are connected in series.
Regarding Claim 5, Matsunaga (see, e.g., Figs. 1-2,6B, and Par. [0073]) teaches that the reset transistor (e.g., 117) resets a potential of the charge holding unit (e.g., C1) at GND (e.g., 0V).
Regarding Claim 7, Matsunaga (see, e.g., Fig. 2 and Par. [0060]) teaches that the photoelectric conversion unit is configured such that a photoelectric conversion film (e.g., 45) is sandwiched by upper (e.g., 47) and lower (e.g., 46) electrodes. 
Regarding Claim 9, Matsunaga (see, e.g., Figs. 2-3 and Par. [0062]) teaches that a positive voltage is applied to the transparent electrode 47, resulting in holes being 54. Therefore, Meynants in view of Matsunaga in further view of Park teaches that the signal charges generated by the photoelectric conversion unit are holes.
Regarding Claim 11, Meynants (see, e.g., Fig. 3 and Par. [0038]) shows most aspects of the instant invention, including an electronic device (e.g., camera) comprising a solid-state image sensing device (e.g., image sensor), the solid-state image sensing device comprising a pixel having:
- a photoelectric conversion unit (e.g., pinned photodiode) 
- a charge holding unit (e.g., Cs) for holding signal charges generated by the photoelectric conversion unit
- a reset transistor (e.g., M3) for resetting the potential of the charge holding unit 
- a capacitance switching transistor (e.g., M4) connected to the charge holding unit  and directed for switching the capacitance of the charge holding unit (e.g., to switch the conversion gain of the pixel between high and low conversion gains)
- an additional capacitance device (e.g., Cl) connected to the capacitance switching transistor 
However, Meynants is silent about a photoelectric conversion unit being formed outside a semiconductor substrate, wherein a pixel includes a different photoelectric conversion unit above the photoelectric conversion unit. Also, see comments stated above in Par. 39-42 with regards to Claim 1, which are considered repeated here.
Regarding Claim 16, Matsunaga (see, e.g., Figs. 2-3 and Par. [0062]) teaches that a positive voltage is applied to the transparent electrode 47, resulting in holes being transported and stored in a diffusion layer 54. Therefore, Meynants in view of 
Regarding Claim 20, Meynants (see, e.g., Fig. 3) shows that the capacitance switching transistor (e.g., M4) and the reset transistor (e.g., M3) are connected in series.

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose solid-state imagers having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814